Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20   PageID.1   Page 1 of 72



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN


    EDWARD PISTORIO and PAUL             Case No.:
    MURDOCK on behalf of themselves      Hon.
    and all others similarly situated;

                     Plaintiffs,
         v.

    FCA US LLC,

                     Defendant.


              CLASS ACTION COMPLAINT AND JURY DEMAND
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20           PageID.2    Page 2 of 72




      1.     Plaintiffs Edward Pistorio (“Pistorio”) and Paul Murdock (“Murdock”)

(collectively “Plaintiffs”) bring this action for themselves and on behalf of all

persons in the United States who purchased or leased any 2017-2019 Chrysler

Pacifica or Chrysler 300 vehicles equipped with FCA US LLC’s “UConnect”

infotainment system (“Class Vehicles”) designed, manufactured, marketed,

distributed, sold, warranted, and/or serviced by FCA US LLC. (“FCA” or

“Defendant”). Plaintiffs allege as follows:

                                 INTRODUCTION

      2.     This is a consumer class action concerning FCA’s failure to disclose

material facts regarding a safety defect in the Class Vehicles sold to consumers and

FCA’s failure to fulfill its warranty obligations with respect to that defect.

      3.     There are specific standards that all automobile manufacturers must

comply with. This case is based on FCA’s breach of these standards. When FCA

sells a vehicle, it has a duty to the customer that the vehicle operates properly and

safely. When FCA discovers a defect, it must disclose the defect when it sells its

vehicles and has an obligation to correct the defect or cease selling the vehicles.

When FCA touts the benefits of a new technology in its vehicles, it must test the

technology to ensure that it functions properly and as represented. When FCA

provides warranties to customers, FCA is bound to stand by them. FCA failed to

meet these standards when it sold or leased the putative Class Vehicles equipped



                                              1
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20         PageID.3   Page 3 of 72




with the defective UConnect “infotainment” system.

      4.     FCA manufactured, marketed, distributed, and sold the Class Vehicles

without disclosing that the Class Vehicles’ UConnect infotainment system

(“Uconnect”) was defective. Specifically, the Uconnect system is designed and/or

manufactured with screens, including their operating software and routing modules,

that suffer from freezing, loss of back up camera functionality, loss of navigation

system functionality, black screens, repeated unintentional reboots, and general lack

of operation (“Uconnect Defect”). The UConnect Defect results in the need for

frequent software updates and expensive replacements of screens and related

components. FCA knew about the deficiencies of the UConnect well before

Plaintiffs purchased their Class Vehicles.

      5.     FCA’s predecessor, Chrysler Group, first introduced the UConnect in

2002 as an aftermarket Bluetooth system that could be factory-installed.

      6.     In 2004, Chrysler Group first equipped its UConnect system in Chrysler

vehicles. Chrysler Group touted it as an innovative new technology to be introduced

in the 2005 Chrysler 300.

      7.     In 2008, Chrysler, LLC, another predecessor of FCA and successor

entity to Chrysler Group, bundled what it called its “innovative consumer

technologies under one umbrella – ‘uconnect.’” The system included the phone

connection, uconnect tunes, uconnect gps, uconnect studios and uconnect web.



                                             2
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20         PageID.4   Page 4 of 72




      8.     In 2011, FCA released UConnect Touch, including a touchscreen

touted as being easier to use.1

      9.     FCA released the fourth generation of the UConnect in the 2015

Chrysler 300, dubbed the “UConnect 8.4A” and premium “UConnect 8.4AN”

systems, with 8.4-inch touchscreen interfaces.

      10.    On information and belief, all forms of the UConnect 8.4 use the same

operating software and routing modules.

      11.    With the 2017 Chrysler Pacifica, FCA expanded the UConnect system

to include what FCA called “UConnect Theater,” which was a rear seat

entertainment system using the UConnect technology providing two 10-inch

touchscreens located on the back of the front seat headrests, in addition to the 8.4-

inch UConnect 8.4 and 8.4N systems utilized by the driver. 2

      12.     Despite FCA (and its predecessors) consistently touting each iteration

of the Uconnect as a technological marvel that provides ease, safety and piece-of-

mind for purchasers, the systems have been plagued by problems from the



1
 Press Release, FCA US, Customers Drive Development of Uconnect Touch (June
21, 2011); https://media.fcanorthamerica.com/newsrelease.do?id=11011 (last
visited June 26, 2020). Exhibit 1.
2
 Press Release, FCA US, All-new 2017 Chrysler Pacifica Offers Latest, Innovative
Uconnect Systems and Services (Jan. 11, 2016),
https://media.fcanorthamerica.com/newsrelease.do?id=17220 (last visited June 26,
2020). Exhibit 2.


                                             3
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20          PageID.5   Page 5 of 72




beginning. In fact, prior to the fourth generation units in the Class Vehicles, FCA

issued at least two (2) Technical Service Bulletins (“TSBs”), which are manufacturer

communications to dealers to provide repair instructions for known defects, for the

first generation of UConnect, seven (7) for the second generation, and fourteen (14)

for the third generation. Though FCA and its predecessors touted each iteration of

the Uconnect as an upgrade to the prior generation, the UConnect was actually

getting worse, culminating in its worst iteration of all, the fourth generation, which

is in the Class Vehicles.

      13.    The fourth generation Uconnect has been subject to at least seventeen

(17) TSBs, manufacturer communications, or recalls since its release, all of which

are described in detail below. Several of these communications specifically

contemplate safety-related failures like loss of backup camera, which in 2018 the

National Highway Traffic Safety Administration (“NHTSA”) mandated in all

passenger vehicles.

      14.    The UConnect Defect is inherent in each Class Vehicle and was present

at the time of sale in each vehicle.

      15.    FCA undertook affirmative measures to conceal the UConnect Defect

and other malfunctions through, among other things, TSBs, manufacturer

communications, recalls and/or software updates, that FCA issues to its authorized

repair facilities and dealers. These communications confirmed FCA’s knowledge of



                                             4
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20          PageID.6    Page 6 of 72




the UConnect Defect, but FCA disregarded its importance.

      16.    FCA was aware of the UConnect Defect from the first three generations

of the technology, pre-production testing, design failure mode analysis, calls to its

customer service hotline, and customer complaints made to dealers. However, this

knowledge and information was exclusively within the possession of FCA and its

network of dealers and, therefore, unavailable to consumers.

      17.     The Uconnect Defect is material to consumers because it poses a

serious safety concern. As attested by Class Members in scores of complaints to the

National Highway Traffic Safety Administration (“NHTSA”), and other online

forums, the UConnect Defect can result in a loss of backup camera, loss of

navigation, black screens, and inadvertent reboots among other failure modes. The

failure of the backup camera and navigation system puts lives at risk. A faulty

backup camera leaves drivers unable to see small children or wheelchair-using adults

behind their vehicles. A malfunctioning navigation system requires drivers to rely

on their phones for navigation, which increases distraction and the risk of an accident

and may violate handsfree laws.

      18.    The UConnect Defect is also material because consumers incur

significant and unexpected repair costs. FCA’s failure to disclose, at the time of

purchase, the UConnect’s marked tendency to fail is material because no reasonable

consumer expects to spend hundreds, if not thousands, of dollars to repair or replace



                                              5
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20            PageID.7    Page 7 of 72




the Uconnect Defects in their vehicles.

      19.    Had FCA disclosed the UConnect Defect, Plaintiffs and Class Members

would not have purchased the Class Vehicles or would have paid less for them.

                                   THE PARTIES

Plaintiff Edward Pistorio

      20.    Plaintiff Edward Pistorio is a citizen of Florida who resides in Cape

Coral, Florida.

      21.    On or around August 25, 2017, Plaintiff Pistorio purchased a new 2017

Chrysler 300S, equipped with a UConnect, from Lakeland Chrysler Dodge Jeep, an

authorized FCA dealership in Lakeland, Florida.

      22.    Plaintiff Pistorio purchased his vehicle primarily for personal, family,

or household use.

      23.    Passenger safety and vehicle reliability were important factors in

Plaintiff Pistorio’s decision to purchase his vehicle. Specifically, Plaintiff Pistorio’s

recent adoption of his child informed his decision to purchase a safe vehicle. Before

making his purchase, Plaintiff Pistorio conducted online research on the Chrysler

300S, including on Edmunds, Kelley Blue Book, and “Google” searches, visited

several dealership websites, frequented Defendant’s website to research information

about the vehicle, which strongly featured and promoted the UConnect services,

including the safety features such as the backup camera and hands free phone use,



                                               6
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20           PageID.8   Page 8 of 72




and test drove this vehicle with a dealership salesperson. None of these sources

disclosed any information about the UConnect Defect. Plaintiff Pistorio believed

that the Chrysler 300S would be a safe and reliable vehicle. Plaintiff Pistorio also

reviewed the vehicle’s Monroney Sticker, or “window sticker”, which listed official

information about the vehicle, but which also made no reference to the UConnect

Defect. Had any of these sources disclosed information about the UConnect Defect,

Plaintiff Pistorio would have seen that information.

      24.    FCA’s omissions were material to Plaintiff Pistorio. Had FCA

disclosed its knowledge of the UConnect Defect before Plaintiff Pistorio purchased

his vehicle, Plaintiff Pistorio would have seen and been aware of the disclosures.

Furthermore, had he known of the UConnect Defect, Plaintiff Pistorio would not

have purchased his vehicle, or would have paid less for it.

      25.    Within two months of purchasing his vehicle, Plaintiff Pistorio

observed his UConnect malfunctioning. In particular, Plaintiff Pistorio noticed that

the screen on his Uconnect device that displays the backup camera would freeze

while the vehicle was in reverse, preventing Plaintiff Pistorio from observing

whether any person or thing was in the path of his vehicle. The screen would

continue to display the frozen image from that backup camera, even after Plaintiff

Pistorio had started driving forward.

      26.    Plaintiff Pistorio’s UConnect screen would also turn completely black



                                             7
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20         PageID.9   Page 9 of 72




and then reboot while Plaintiff Pistorio was operating the vehicle. Often that cycle

would repeat more than once during a single trip.

      27.    Plaintiff Pistorio’s UConnect also lacked reliable Bluetooth

connectivity.

      28.    Because the UConnect in his vehicle was malfunctioning, Plaintiff

Pistorio sought repairs, under his vehicle’s warranty, from Galeana Chrysler Dodge

Jeep Ram Fiat (“Galeana Chrysler”), an authorized FCA dealership, on November

6th, 2017, at 3,277 miles. However, Plaintiff Pistorio was informed by a

representative of Galeana Chrysler that they could not replicate his complaints.

      29.    Plaintiff Pistorio’s UConnect system continued to malfunction without

remedy, so he returned to Galeana Chrysler in September 2018, at 14,929 miles.

      30.    In response to Plaintiff Pistorio’s complaint, a technician at Galeana

purportedly performed a software update on Plaintiffs’ UConnect on September 6th,

2018. However, this did not repair the UConnect Defect.

      31.    Plaintiff Pistorio’s UConnect system continued to malfunction in the

same manner it had prior to the software update. Because Galeana Chrysler refused

to repair Plaintiff Pistorio’s UConnect unless they observed the malfunction, he

sought repairs from Cape Coral Chrysler Dodge Jeep Ram (“Cape Coral Chrysler”),

an authorized FCA dealership, on August 5th, 2019, at 26,372 miles.

      32.    However, Plaintiff Pistorio was informed by a representative of Cape



                                            8
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20          PageID.10   Page 10 of 72




Coral Chrysler that there was nothing they could do unless they observed the

malfunction. Cape Coral Chrysler, just as Galeana Chrysler, refused to address the

UConnect Defect in Plaintiff Pistorio’s vehicle.

      33.      On August 10th, 2019, at 26,958 miles, Plaintiff Pistorio returned to

Cape Coral Chrysler to convince the dealership that the UConnect system in his

vehicle required repair by showing a service technician the video Plaintiff Pistorio

had taken of his UConnect system malfunctioning.

      34.      After viewing the video, the Cape Coral Chrysler service technician

refused to repair Plaintiff Pistorio’s UConnect system. The service technician

informed Plaintiff Pistorio that the dealership would not repair his UConnect system,

unless a representative of the dealership witnessed the malfunction happen while in

the vehicle.

      35.      Plaintiff Pistorio’s vehicle continues to exhibit the UConnect Defect

and has never been repaired by Defendant.

      36.      At all times, Plaintiff Pistorio, like all Class Members, has driven his

vehicle in a manner both foreseeable and in which it was intended to be used.

Plaintiff Paul Murdock

      37.      Plaintiff Paul Murdock is a citizen of Pennsylvania who resides in

Langhorne, Pennsylvania.

      38.      On or around December 2016, Plaintiff Murdock purchased a new



                                               9
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.11    Page 11 of 72




2017 Chrysler Pacifica equipped with UConnect from Reedman Toll Auto World

(“Reedman Toll”), an authorized FCA dealer in Langhorne, Pennsylvania.

      39.    Plaintiff Murdock purchased his vehicle primarily for personal,

family, or household use.

      40.    Passenger safety and vehicle reliability were important factors in

Plaintiff Murdock’s decision to purchase his vehicle. Before making his purchase,

Plaintiff did an online search for the vehicle, including on “Google”, visited several

dealership websites to research information about the vehicle, and test drove this

vehicle with a dealership salesperson.      None of these sources disclosed any

information about the UConnect Defect. Plaintiff Murdock believed that the

Pacifica would be a safe and reliable vehicle. Plaintiff Murdock also reviewed the

vehicle’s Monroney Sticker, or “window sticker”, which listed official information

about the vehicle, but which also made no reference to the UConnect Defect. Had

any of these sources disclosed information about the UConnect Defect, Plaintiff

Murdock would have seen that information.

      41.    FCA’s omissions were material to Plaintiff Murdock. Had FCA

disclosed its knowledge of the UConnect Defect before Plaintiff Murdock

purchased his vehicle, Plaintiff Murdock would have seen and been aware of the

disclosures. Furthermore, had he known of the UConnect Defect, Plaintiff

Murdock would not have purchased his vehicle, or would have paid less for it.



                                             10
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.12    Page 12 of 72




      42.   Within a few months of purchasing his vehicle, Plaintiff Murdock

observed his UConnect malfunctioning. In particular, the screen in UConnect

device that displays, among other things, the backup camera would, without input

from any passenger in the vehicle, turn black and reboot. This malfunction

occurred frequently, at least weekly and often more than once during a single trip.

      43.   Plaintiff Murdock’s UConnect system also had chronic issues with the

GPS, Bluetooth and audio system functionality.

      44.   Because the UConnect in his vehicle was malfunctioning, Plaintiff

Murdock took the vehicle to Reedman Toll on March 18, 2017, at 3,773 miles, to

obtain repair under FCA’s warranty. However, a representative of Reedman Toll

told Plaintiff Murdock they could not replicate Plaintiff Murdock’s complaints.

      45.   Plaintiff Murdock sought repairs for his UConnect on multiple

occasions while taking his Chrysler Pacifica in for regular maintenance checks,

including visits on October 23, 2017 (at 15,918 miles), January 3, 2018, May 11,

2018 (at 25,124 miles), September 27, 2018 (at 30,200 miles), and December 28,

2018 (at 33,695 miles). Because Reedman Toll refused to repair Plaintiff Murdock’s

UConnect unless they observed the malfunction, despite repeated complaints to the

dealership, Plaintiff’s UConnect system continued to malfunction.

      46.   On or around August 2019, Plaintiff Murdock’s UConnect system

received an over-the-air remote software update without warning, during which



                                           11
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.13    Page 13 of 72




Plaintiff Murdock parked his vehicle for about 30 minutes to allow for the update.

However, the remote software update did not cure Plaintiff Murdock’s UConnect

defect. In fact, the performance of the GPS in the UConnect significantly

deteriorated after the update.

      47.    Plaintiff Murdock again sought repairs from Reedman Toll on January

20, 2020. This time, Reedman Toll kept Plaintiff Murdock’s vehicle for over a

week while trying to remedy the defects in the UConnect system. Ultimately,

Reedman Toll restored functionality of the GPS, but was not able to provide a

complete repair of Plaintiff Murdock’s UConnect system. Several aspects of

Plaintiff Murdock’s UConnect system continue to malfunction, including the

backup camera.

      48.    Accordingly, Plaintiff Murdock’s vehicle continues to exhibit the

UConnect Defect and has never been repaired by Defendant.

      49.    At all times, Plaintiff Murdock, like all Class Members, has driven his

vehicle in a manner both foreseeable and in which it was intended to be used.

Defendant FCA US LLC

      50.    Defendant FCA is a limited liability company organized and in

existence under the laws of the State of Delaware. FCA’s principal place of business

is in Michigan. Its Corporate Headquarters are located at 1000 Chrysler Drive,

Auburn Hills, Michigan 48326. FCA designs, manufactures, markets, distributes,



                                            12
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.14    Page 14 of 72




services, repairs, sells, and leases passenger vehicles, including the Class Vehicles,

nationwide. Defendant FCA is the warrantor and distributor of the Class Vehicles in

the United States.

      51.    At all relevant times, Defendant FCA was and is engaged in the

business of designing, manufacturing, constructing, assembling, marketing,

distributing, and/or selling automobiles and motor vehicle components throughout

the United States of America.

                                 JURISDICTION

      52.    This Court has subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1332 of the Class Action Fairness Act of 2005 because: (i) there are 100

or more Class members, (ii) there is an aggregate amount in controversy exceeding

$5,000,000, exclusive of interest and costs, and (iii) there is minimal diversity

between Plaintiffs and Defendant. This Court has supplemental jurisdiction over

the alleged state law claims pursuant to 28 U.S.C. § 1367.

      53.    This Court has personal jurisdiction over Defendant because

Defendant has its United States headquarters in this District. Defendant also

conducts business in Michigan, has purposefully availed itself of the benefits and

protections of Michigan by continuously and systematically conducting substantial

business in this judicial district, directing advertising and marketing materials to

districts within Michigan, and intentionally and purposefully placing Class



                                             13
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20           PageID.15     Page 15 of 72




Vehicles into the stream of commerce within the districts of Michigan and

throughout the United States, with the expectation and intent that consumers would

purchase them. Thousands of Class Vehicles have been sold in Michigan and are

operated within the State and this judicial district.

                                       VENUE

      54.    Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391

because FCA is headquartered in the Eastern District of Michigan and regularly

transacts business in this district, is subject to personal jurisdiction in this district

and, therefore, is deemed to be a citizen of this district. Additionally, FCA advertises

in this district, has received substantial revenue and profits from its sales and/or

leasing of Class Vehicles in this district, and a substantial part of the events and/or

omissions giving rise to the claims herein occurred within this district.

                           FACTUAL ALLEGATIONS

      55.    FCA’s predecessor, Chrysler Group, first introduced the UConnect in

2002 as an aftermarket Bluetooth system that could be factory-installed. “‘We

wanted a name that is easy to remember and truly represents our system’” said

Wolfgang Bernhard, Chrysler Group Chief Operating Office. "With U-Connect, the

central focus is “U”, the user. Our system provides exactly what Chrysler Group

customers are looking for – affordable and flexible services that match their specific




                                              14
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.16    Page 16 of 72




lifestyles.”3

       56.      Thereafter, Chrysler Group first equipped its UConnect system in

Chrysler vehicles in 2004. Chrysler Group touted the Uconnect system as an

innovative new technology, to be introduced in the 2005 Chrysler 300, that was

“integrated into the vehicle’s electrical architecture.” The company explained that

the Uconnect system promotes “a flexible, ‘take-it-anywhere’ sense of freedom, so

customers are not tied to their vehicles.” “‘Uconnect is about safety, freedom,

flexibility and affordability,’ said Jack Withrow, Director – Vehicle Entertainment

and Communications, Chrysler Group.” UConnect was specifically marketed by

Chrysler Group as “adap[tive] to the users’ specific needs and lifestyles.”4

       57.      In 2008, Chrysler, LLC, another predecessor of FCA and successor

entity to Chrysler Group, bundled “innovative consumer technologies under one

umbrella – ‘uconnect.’ The function of the feature is directly in the name – uconnect

phone, uconnect tunes, uconnect gps, uconnect studios and uconnect web.” “‘We set

out to connect customers to the things that matter most to them’ said Deborah Meyer,



3
 Press Release, FCA US, Chrysler Group Announces Name of In-Vehicle
Communications System (Jan. 9, 2002),
https://media.fcanorthamerica.com/newsrelease.do?id=806 (last visited June 26,
2020). Exhibit 3.
4
 Press Release, FCA US, Innovative Technologies Available on the 2005 Chrysler
300 (Mar. 1, 2004), https://media.fcanorthamerica.com/newsrelease.do?id=80 (last
visited June 26, 2020). Exhibit 4.


                                            15
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.17   Page 17 of 72




Vice President and Chief Marketing Officer – Chrysler LLC. ‘The role for

“uconnect” in the 2009 model year places the focus on the customer experience and

how the features will make their life easier.’” 5

      58.    As technology advanced, so too did UConnect. In 2011, FCA released

the next evolution of UConnect, called UConnect Touch. “Customer input – from

technophobes as well ‘power techies’ – is crucial to the ongoing development of

Uconnect systems in Ram Truck, Dodge, Chrysler and Jeep Vehicles. Prior to

designing the Uconnect Touch system…engineers collected feedback from

customers saying they wanted systems that are easy to use, capable and don’t distract

from their primary task of driving.” 6

      59.    According to Mark Zenios, Head of UConnect Systems and Services,

Chrysler Group, LLC, “‘Chrysler Group has listened to its customers to understand

the types of technologies people want in their vehicles … Uconnect offers

communication and entertainment systems that are easy to learn, easy to use and

enable the driver and passenger to stay connected and entertained in a safe and



5
 Press Release, FCA US, Chrysler LLC Launces Umbrella ‘uconnect’ Name for
Connectivity Technologies (June 26, 2008),
https://media.fcanorthamerica.com/newsrelease.do?id=7955 (last visited June 26,
2020). Exhibit 5.
6
 Press Release, FCA US, Customers Drive Development of Uconnect Touch (June
21, 2011), https://media.fcanorthamerica.com/newsrelease.do?id=11011 (last
visited June 26, 2020). Exhibit 1.


                                              16
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.18   Page 18 of 72




responsible manner while on the road.’” 7 He also said that “‘Chrysler Group has

established three pillars as the foundation of Uconnect: speed, accuracy and ease-of-

use…. The goal is to provide drivers with a variety of ways to quickly connect with

and easily control the information they want and need, while keeping them focused

on the primary task of driving.’”8

      60.    FCA released the fourth generation of the UConnect in the 2015

Chrysler 300, dubbed the “UConnect 8.4A” and premium “UConnect 8.4AN”

systems with 8.4-inch touchscreen interfaces. “The new 2015 Chrysler 300 is loaded

with an array of state-of-the-art, innovative and easy-to-use features and services

designed to keep consumers connected, engaged and informed, while keeping their

hands on the wheel and eyes on the road.” Alan Amici, Head of UConnect Systems

and Services said that FCA’s goal was to “provide drivers with a variety of ways to

quickly connect with, and easily control, the information they want and need, while

keeping them focused on the primary task of driving.” 9


7
 Press Release, FCA US, Chrysler Group LLC Debuts New Uconnect Mobile
Exhibit at 2012 International Consumer electronics Show (Jan. 6, 2012),
https://media.fcanorthamerica.com/newsrelease.do?id=11868 (last visited June 26,
2020). Exhibit 6.
8
 Press Release, FCA US, New Uconnect Access Has Power to Please, With Ease
(Sept. 1, 2012), https://media.fcanorthamerica.com/newsrelease.do?id=12964 (last
visited June 26, 2020). Exhibit 7.
9
 Press Release, FCA US, New 2015 Chrysler 300 Offers Latest, Innovative
Uconnect Systems and Services (Nov. 19, 2014),



                                            17
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.19   Page 19 of 72




      61.    With the 2017 Chrysler Pacifica, FCA expanded the UConnect system

to include what FCA called “UConnect Theater,” which was a rear seat

entertainment system using the UConnect technology providing two 10-inch

touchscreens located on the back of the front seat headrests, in addition to the 8.4-

inch UConnect 8.4 and 8.4N systems utilized by the driver. 10

      62.    FCA is currently working on their next iteration of the UConnect, called

“Uconnect 5” because as FCA’s UConnect website states, the “UConnect system is

always evolving to help meet your safety, security, information and lifestyle

needs.”11 However, on information and belief, the Class Vehicles are all equipped

with the fourth-generation systems.12

      63.    Though marketed as a technological marvel, that provides ease, safety

and piece-of-mind for purchasers, the Uconnect system was anything but. In fact,

prior to the fourth generation units, and exclusively based on publicly available


https://media.fcanorthamerica.com/newsrelease.do?id=16180 (last visited June 26,
2020). Exhibit 8.
10
  Press Release, FCA US, All-new 2017 Chrysler Pacifica Offers Latest,
Innovative Uconnect Systems and Services (Jan. 11, 2016),
https://media.fcanorthamerica.com/newsrelease.do?id=17220 (last visited June 26,
2020). Exhibit 2.
11
  Chrysler Uconnect, https://www.chrysler.com/uconnect.html#systems (last
visited June 26, 2020). Exhibit 9.
12
   Press Release, FCA US, FCA’s All-new Uconnect 5 Global Platform Is the Most
Advanced Uconnect System Ever: Powerful, Personalized, Connected and Easy to
Use (Jan. 20, 2020), https://media.fcanorthamerica.com/newsrelease.do?id=21506
(last visited June 26, 2020). Exhibit 10.


                                            18
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20           PageID.20     Page 20 of 72




information, Defendant issued two (2) Technical Service Bulletins (“TSBs”),

manufacturer communications or recalls for the first generation of UConnect since

its release, 13 seven (7) for the second generation since its release,14 and fourteen (14)

for the third generation since its release.15 Though touted as upgrades to prior


13
  NHTSA ID Number 10139704; Manufacture Communication Number 08-069-
14 dated August 21, 2014 (“UConnect Hands Free Module Fails To Respond Due
To Module Lock Up”) which superseded Service Bulletin 08-014-06 dated March
16, 2006.
14
  NHTSA ID Number 10121846, Manufacturer Communication Number
9003220 dated November 30, 2016 (involving gloss of Bluetooth, Hand-Free
Calling, and/or Voice Commands); NHTSA ID Number 10140254, Manufacturer
Communication Number Z5091195A$ dated May 4, 2016 (same); NHTSA ID
Number 10058299; Manufacturer Communication Number SB-08-055-15REVA
dated August 13, 2015, superseding Service Bulletin 08-055-15 dated May 16,
2015 (involving various failures including loss of radio reception, muted audio,
loss of screen, loss of review camera, frozen screens, incorrect maps graphics,
etc.); NHTSA ID Number 10062148; Manufacturer Communication Number 08-
028-14REV.A dated September 12, 2014, superseding Service Bulletin 08-028-
14 Dated March 07, 2014 and replacing Service Bulletin 08-050-13 dated July
11, 2013 (involving various failures including screen going blank, rear view
camera going blank, frozen interface, incorrect map icons, navigation icons going
backwards, etc.)
15
  NHTSA ID Number 10166584, Manufacturer Communication Number 08-080-
19 dated August 16, 2019, superseding Service Bulletin 08-080-18, dated June
12, 2018 (Hands-free module failures and enhancements); NHTSA ID Number
10121797, Manufacturer Communication Number 08-055-17 REV.A dated
September 15, 2017, superseding Service Bulletin 08-055-17 (same); NHTSA ID
Number 10121670, Manufacturer Communication Number 68234120A$ dated
July 13, 2016, superseding number 68234120A dated April 20, 2016 (Hands free
inoperative, radio inoperative, loss of screen, touchscreen display
malfunctioning); NHTSA ID Number 10159965, Manufacturer Communication
Number 08-114-15 REV A dated November 17, 2015, superseding Service
Bulletin 08-114-15 dated November 17, 2015 (display going blank, skipped



                                               19
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20          PageID.21   Page 21 of 72




generations, it seems that the UConnect was actually getting worse, culminating in

its worst iteration of all, the one in the Class Vehicles.

        64.   The fourth generation has been subject to at least seventeen (17)16

TSBs, manufacturer communications, or recalls since its release, all of which are

described in detail below. Several of these specifically contemplate safety-related

failures like loss of backup camera, which was mandated by the National Highway

Traffic Safety Administration (“NHTSA”) in 2018. In NHTSA’s own words: “A

rearview video system (RVS), also known as a backup camera, is a safety technology

that helps prevent back-over crashes and protect our most vulnerable people –

children and senior citizens. By providing an image of the area behind the vehicle,

backup cameras help drivers see behind the vehicle.” NHTSA went so far as to refer

to backup cameras as “lifesaving technology.”17


channels, back up display may not turn off); NHTSA ID Number 10074618,
Manufacturer Communication Number 08-033-15REV.B dated November 13,
2015, superseding Service Bulletin 08-033-15 REV.A dated August 11, 2015
(Display goes blank, radio intermittent reset, navigation intermittent reset);
NHTSA ID Number 10144865, Manufacturer Communication Number 08-032-
15 dated March 31, 2015, superseding Service Bulletin 08-066-14 dated August
8, 2014 (same); NHTSA ID Number 10139696, Manufacturer Communication
Number 08-030-14 REV.A dated August 15, 2014, superseding Service Bulletin
08-030-14 dated March 11, 2014 (Radio and Navigation display lock up and go
blank, etc.)
16
     See ¶ 96 below.
17
   NHTSA, Driver Assistance Technologies,
https://www.nhtsa.gov/equipment/safety-technologies#backing-parking-30656
(last visited June 26, 2020). Exhibit 11.


                                              20
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20     PageID.22   Page 22 of 72




      65.   The illustrations below depict the UConnect 8.4 in the Class Vehicles

UConnect Theater, which have been nothing but problematic:




                                          21
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20   PageID.23   Page 23 of 72




                                        22
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20          PageID.24   Page 24 of 72




      66.    Specifically, on information and belief, the Uconnect system is

designed and or manufactured with screens, including their operating software, that

suffer from freezing, loss of back up camera functionality, loss of navigation, black

screens, repeated unintentional reboots, and general lack of operation. The

UConnect Defect results in the need for frequent software updates and expensive

replacements of screens and related components.

             The UConnect Defect Poses a Serious Safety Concern

      67.    The UConnect Defect is material to consumers because it presents a

serious safety concern. Class Members have repeatedly reported disturbing failures

to the National Highway Traffic Safety Administration (“NHTSA”). This frequently

involves screens going black, loss of backup cameras, and loss of navigation. The

following are complaints reflecting the safety risk posed:

      Date of Complaint:        January 16, 2018
      Date of Incident:         January 9, 2018
      NHTSA ID No.:             11062977
      VIN:                      2C4RC1EG9JR****
      Vehicle Type:             2017 Chrysler Pacifica
      WHEN BACKING UP IN A NEW POORLY LIGHTED PARKING
      DECK, THE SAFETY BRAKING SYSTEM AND BACK UP
      CAMERA WITH ASSOCIATED WARNING BEEPS DID NOT
      ENGAGE. THE RESULTING CRASH DAMAGED THE BUMPER,
      REAR LIFTGATE, REAR WINDOW, AND ME.*BF *TR

      Date of Complaint:        September 16, 2019
      Date of Incident:         July 17, 2019
      NHTSA ID No.:             11255890
      VIN:                      2C4RC1GG6JR****
      Vehicle Type:             2018 Chrysler Pacifica
      … 3 TIMES ALREADY WHEN I PUT MY CAR IN REVERSE MY


                                            23
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20   PageID.25   Page 25 of 72



      BACKUP CAMERA COMES ON BUT DONT GO OFF WHEN I
      PUT IT IN DRIVE. SO WHILE IM DRIVING DOWN THE ROAD
      MY BACKUP CAMERA IS ON AND IS VERY DISTRACTING
      AND DANGEROUS...

      Date of Complaint:     November 20, 2017
      Date of Incident:      November 4, 2017
      NHTSA ID No.:          11047511
      VIN:                   2C4RC1EG3HR****
      Vehicle Type:          2017 Chrysler Pacifica
      INFOTAINMENT SCREEN FREEZES AND/OR JUMPS AROUND
      AND WILL NOT LET THE USER CHANGE TEMPERATURE
      CONTROLS, ADJUST RADIO FUNCTIONS, ALLOW HANDS-
      FREE CALLS, OR ACCEPT ANY INPUTS AT ALL. THIS
      CREATES A DISTRACTING AND EXTREMELY FRUSTRATING
      EXPERIENCE WITH ABSOLUTELY NO WAY TO CONTROL
      THE                                      SYSTEM.
      THIS ISSUE HAS BEEN PRESENT SINCE PURCHASING THE
      VEHICLE IN MARCH2017. EVEN AFTER NOTIFYING FCA
      ABOUT THE ISSUE THROUGH THE DEALER, UCONNECT WEB
      CUSTOMER SERVICE PORTAL, AND CHRYSLER CARES
      CONTACTS IT IS STILL UNRESOLVED. A SOFTWARE UPDATE
      RELEASES IN LATE SEPT 2017 FAILED TO CORRECT THE
      ISSUE.

      Date of Complaint:     May 24, 2018
      Date of Incident:      December 10, 2017
      NHTSA ID No.:          11097723
      VIN:                   2C4RC1N77JR****
      Vehicle Type:          2018 Chrysler Pacifica
      VEHICLE UCONNECT SCREEN LOCKS ONTO FORWARD
      IMAGE WHILE MOVING FORWARD DOWN THE ROAD OR
      GOES BLACK ELIMINATING THE ABILITY TO ACCESS ANY
      OF THE CLIMATE CONTROL OR SOS FEATURES. EXTREMELY
      DISTRACTING AND REQUIRES VEHICLE TO BE PULLED
      OVER AND RESTARTED TO CLEAR.

      Date of Complaint:     April 16, 2019
      Date of Incident:      October 27, 2018
      NHTSA ID No.:          11196663
      VIN:                   2C4RC1EG2JR****
      Vehicle Type:          2018 Chrysler Pacifica
      THE DRIVERS SCREEN (NAVIGATION , BACK UP CAMERA,
      DVD,ETC) FREEZES REGULARLY. THIS MEANS THAT OFTEN
      THE BACKUP CAMERA IS UNAVAILABLE, AT TIMES THE
      MOVIE SHOWS EVEN WHILE DRIVING. I HAVE REPORTED IT
      SEVERAL TIMES TO CHRYSLER’S UCONNECT TEAM WITH


                                        24
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20   PageID.26   Page 26 of 72



      NO RESOLUTION. MY CASE MANAGER IS NO LONGER
      ANSWERING MY CALLS. I HAVE VIDEOS OF THE
      MALFUNCTION. THE DEALERSHIP HAS ASKED ME TO BRING
      THE CAR IN 5 TIMES ALREADY, WITH NO RESOLUTION, BUT
      THEIR “PLAN” IS TO JUST HAVE ME KEEP BRINGING IT IN
      BUT SAID THEY CANNOT REPLACE THE SCREEN /DEVICE. IT
      IS A SAFETY ISSUE THAT I CANNOT RELIABLY ACCESS MY
      REAR CAMERA OR CHANGE APPLICATIONS. I HAVE VIDEOS
      OF MULTIPLE IMSTAMCES

      Date of Complaint:     August 2, 2019
      Date of Incident:      June 20, 2019
      NHTSA ID No.:          11241242
      VIN:                   2C4RC1L79JR****
      Vehicle Type:          2018 Chrysler Pacifica
      WHILE DRIVING ON A HIGHWAY DURING POURING RAIN,
      WITH WIPERS ON HIGH AND HEAD LIGHTS ON, DASH AND
      TOUCH SCREEN WENT OFF/BLACK FOR UP TO 15 MINUTES
      THEN TURNED BACK ON AGAIN. THIS OCCURRED THREE
      TIMES WHILE DRIVING. I WAS UNABLE TO PULL OVER ON
      THE THRUWAY AND WAS UNABLE TO ASSESS IF MY HEAD
      LIGHTS WERE AFFECTED AS WELL. WE HAD BEEN DRIVING
      ABOUT AN HOUR WHEN THIS OCCURRED. THE CAR HAD
      BEEN CHARGED FULLY BEFORE BEGINNING OUR TRAVELS
      THAT DAY.

      Date of Complaint:     September 5, 2019
      Date of Incident:      September 5, 2019
      NHTSA ID No.:          11253449
      VIN:                   2C4RC1GG0HR****
      Vehicle Type:          2017 Chrysler Pacifica
      BACK UP CAMERA HAS START TO MALFUNCTION. MORE
      TIMES THAN NOT WHEN YOU GO INTO REVERSE THE
      CAMERA EITHER COMES UP BLACK, BLACK WITH
      WARNING LINES, BLUE SCREEN, FUZZY PICTURES, GREAT
      PICTURES THEN YOU MOVE AND IT FREEZES. THIS IS
      BECOMING RIDICULOUS WITH A PRETTY MUCH BRAND
      NEW VEHICLE. NEEDS TO BE ADDRESSED AND FIXED
      PROPERLY.
      Date of Complaint:     July 22, 2019
      Date of Incident:      July 1, 2019
      NHTSA ID No.:          11233935
      VIN:                   2C4RC1EG5JR****
      Vehicle Type:          2018 Chrysler Pacifica
      THE ELECTRONICS THROUGH UCONNECT SHUT OFF
      RANDOMLY OR WILL NOT ALL WORK RANDOMLY. WE
      HAVE HAD THE SOFTWARE UPDATED BY OURSELVES AND
      THE DEALERSHIP ON MULTIPLE OCCASIONS. WHILE


                                        25
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.27   Page 27 of 72



      DRIVING OR IN PARK.
      Date of Complaint:        June 18, 2019
      Date of Incident:         May 31, 2019
      NHTSA ID No.:             11182730
      VIN:                      2C4RC1BG3HR****
      Vehicle Type:             2017 Chrysler Pacifica
      RADIO SCREEN WENT BLACK. NOTHING CONNECTED WITH
      SCREEN CAN BE USED (RADIO, BACKUP CAMERA, CLIMATE
      CONTROL, ETC.
      Date of Complaint:        February 27, 2019
      Date of Incident:         February 19, 2019
      NHTSA ID No.:             11221047
      VIN:                      2C4RC1EG3HR****
      Vehicle Type:             2017 Chrysler Pacifica
      THE UCONNECT SYSTEM HAS GONE OUT IN MY CAR (
      SCREEN GOES BLACK) OVER A DOZEN TIMES IN 2 YEARS.
      WE ARE UNABLE TO USE FEATURES SUCH AS BACKUP CAM,
      TEMP CONTOLS, NAVIGATION, RADIO ETC. IT HAS BEEN TO
      THE DEALER 6 TIMES AND NO PERMANENT FIX HAS BEEN
      FOUND. LAST WEEK I RE-SET THE FUSE IN ORDER TO GET IT
      TO WORK
      Date of Complaint:        August 15, 2018
      Date of Incident:         April 1, 2018
      NHTSA ID No.:             11120139
      VIN:                      N/A
      Vehicle Type:             2017 Chrysler 300
      BACK UP CAMERA NOT WORKING, HAS BEEN TO THE SHOP
      TWICE FOR REPAIR. 1ST TIME WAS SOFTWARE UPDATE,
      DIDN'T RESOLVE AS STILL WORKING RANDOMLY, 2ND
      TIME U05 RECALL , AGAIN DID'T WORK, WILL BE TAKING TO
      DEALERSHIP AGAIN FOR RESOLUTION. STARTED DAY
      AFTER PURCHASE, AND HAS BEEN GOING ON NOW 4
      MONTHS
      68.   In addition to sudden failures, the UConnect Defect presents a further

safety concern because it causes the driver to lose concentration on the road to

address the loss of navigation, blacked screens, and loss of radio functionality,

among other failures, while driving.

    FCA Had Superior and Exclusive Knowledge of the UConnect Defect



                                           26
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.28    Page 28 of 72




      69.   Since 2017, FCA has designed, manufactured, distributed, sold, and

leased the Class Vehicles. However, the fourth generation of UConnect was first

equipped in vehicles in 2015. In fact, FCA issued the first communication to dealers

regarding the UConnect Defect in August of 2016, well in advance of the Class

Vehicles being offered for sale on the market.

      70.   Based on publicly available information, these are the relevant TSBs,

manufacturer communications and/or recalls issued by FCA in chronological order:

                (a)   August 31, 2016, GPOP – Issue Review System for Part

                      Number 682271688A$ for: Rear Seat Entertainment System

                      Video Routing Module, requiring a check of the software in

                      the radio head unit prior to replacing the Video Routing

                      Module.

                (b)   June 28, 2017, GPOP – Issue Review System 9003749 for:

                      requesting that prior to replacing a UConnect for lock up,

                      blank screen, or no sound, to perform a vehicle battery test.

                (c)   February 1, 2017, Service Bulletin 08-007-17 REV.A for,

                      among other things: radio resetting, radio controls and

                      touchscreen freezing up or becomes inoperative, rear view

                      camera does not display on screen, inaccurate location of

                      vehicle on the navigation screen, map screen does not return



                                           27
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.29    Page 29 of 72




                     after rear view camera clears, navigation GPS not available,

                     no sound or navigation when the radio is in customer mode,

                     when making an SOS call the display shoes the vehicle phone

                     has no service during a good signal strength, etc. Provides a

                     software update to address.

               (d)   May 4, 2017, Service Bulletin 08-007-17 REV.B for, among

                     other things: radio resetting, radio controls and touchscreen

                     freezing up or becomes inoperative, rear view camera does

                     not display on screen, inaccurate location of vehicle on the

                     navigation screen, map screen does not return after rear view

                     camera clears, navigation GPS not available, no sound or

                     navigation when the radio is in customer mode, when making

                     an SOS call the display shows the vehicle phone has no

                     service during a good signal strength, etc. Provides a software

                     update to address.

               (e)   May 12, 2017, Service Bulletin 08-007-17 REV.C for, among

                     other things: radio resetting, radio controls and touchscreen

                     freezing up or becomes inoperative, rear view camera does

                     not display on screen, inaccurate location of vehicle on the

                     navigation screen, map screen does not return after rear view



                                          28
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.30   Page 30 of 72




                     camera clears, navigation GPS not available, no sound or

                     navigation when the radio is in customer mode, when making

                     an SOS call the display shoes the vehicle phone has no service

                     during a good signal strength, etc. Provides a software update

                     to address.

               (f)   August 10, 2017, Service Bulletin 08-007-17 REV.E for,

                     among other things: radio resetting, radio controls and

                     touchscreen freezing up or becomes inoperative, rear view

                     camera does not display on screen, inaccurate location of

                     vehicle on the navigation screen, map screen does not return

                     after rear view camera clears, navigation GPS not available,

                     no sound or navigation when the radio is in customer mode,

                     when making an SOS call the display shoes the vehicle phone

                     has no service during a good signal strength, etc. Provides a

                     software update to address.

               (g)   September 8, 2017, Service Bulletin 08-007-17 REV.F for,

                     among other things: Radio freezes and resets after start-up,

                     navigation will not load when selected on the radio screen,

                     rear view camera does not displace on the screen, applications

                     not launching from the app screen, inaccurate location of the



                                          29
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.31    Page 31 of 72




                     vehicle on navigation map, map screen does not return after

                     rear view camera clears, not sound or navigation when the

                     radio is in customer mode, when making an SOS call the

                     display shows the vehicle phone has no service during a good

                     signal strength, etc. Provides a software update to address.

               (h)   September 14, 2017, Service Bulletin 08-007-17 REV.G for,

                     among other things: Radio freezes and resets after start-up,

                     navigation will not load when selected on the radio screen,

                     rear view camera does not displace on the screen, applications

                     not launching from the app screen, inaccurate location of the

                     vehicle on navigation map, map screen does not return after

                     rear view camera clears, Navigation GPS not available, when

                     making an SOS call the display shows the vehicle phone has

                     no service during a good signal strength, etc. Provides a

                     software update to address.

               (i)   February 19, 2019, Service Bulletin 08-016-19 for, among

                     other things: Warning chimes will not turn off, audio

                     distortion, frozen menu bar, backup camera screen blank,

                     radio control screen is blank or locked, radio resets

                     intermittently, etc. Provides a software update to address.



                                          30
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.32    Page 32 of 72




               (j)   March 21, 2019, Service Bulletin 08-016-19 REV.A for,

                     among other things: Warning chimes will not turn off, audio

                     distortion, frozen menu bar, backup camera screen blank,

                     radio control screen is blank or locked, radio resets

                     intermittently, etc. Provides a software update to address.

               (k)   April 10, 2019, Service Bulletin 08-016-19 REV.B for,

                     among other things: Warning chimes will not turn off, audio

                     distortion, frozen menu bar, backup camera screen blank,

                     radio control screen is blank or locked, radio resets

                     intermittently, etc. Provides a software update to address.

               (l)   April 17, 2019, Service Bulletin 08-016-19 REV.C for,

                     among other things: Warning chimes will not turn off, audio

                     distortion, frozen menu bar, backup camera screen blank,

                     radio control screen is blank or locked, radio resets

                     intermittently, etc. Provides a software update to address.

               (m) October 2, 2019, Service Bulletin 08-016-19 REV.D for,

                     among other things: Warning chimes will not turn off, audio

                     distortion, frozen menu bar, backup camera screen blank,

                     radio control screen is blank or locked, radio resets

                     intermittently, etc. Provides a software update to address.



                                          31
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.33    Page 33 of 72




                (n)   October 4, 2019, Service Bulletin 08-016-19 REV.E for,

                      among other things: Warning chimes will not turn off, audio

                      distortion, frozen menu bar, backup camera screen blank,

                      radio control screen is blank or locked, radio resets

                      intermittently, etc. Provides a software update to address.

                (o)   October 19, 2019, Service Bulletin 08-016-19 REV.F for,

                      among other things: Audio distortion, frozen menu bar,

                      backup camera screen blank, radio control screen is blank or

                      locked, radio resets intermittently, etc. Provides a software

                      update to address.

                (p)   May 15, 2019, GPOP – Issue Review System 9003710 for:

                      single seat back screen not functional. Requires a check for

                      DTCs in the Video Routing Monitor as well as verifications

                      of connections to the screen before replacing parts.

                (q)   May 15, 2019, GPOP – Issue Review System 9003596 for:

                      rear seat entertainment system video routing module.

                      Providing steps required prior to replacement of the Video

                      Routing Module when the rear screens re not functioning.

      71.   Importantly, these TSBs, manufacturer communications and/or recalls

were not, and are not, disseminated to owners or prospective buyers.



                                           32
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.34   Page 34 of 72




      72.    Federal law requires automakers like FCA to be in close contact with

NHTSA regarding potential auto defects, including imposing a legal requirement

(backed by criminal penalties) compelling the confidential disclosure of defects

and related data by automakers to NHTSA, including field reports, customer

complaints, and warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat.

1800 (2000).

      73.    Automakers have a legal obligation to identify and report emerging

safety-related defects to NHTSA under the Early Warning Report requirements. Id.

Similarly, automakers monitor NHTSA databases for consumer complaints

regarding their automobiles as part of their ongoing obligation to identify potential

defects in their vehicles, including those which are safety-related. Id. Thus, FCA

knew or should have known of the many complaints about the UConnect Defect

logged by NHTSA Office of Defects Investigation (“ODI”). The content,

consistency, and disproportionate number of those complaints alerted, or should

have alerted, FCA to the UConnect Defect.

      74.    With respect solely to the Class Vehicles, the following are but a few

examples of the many complaints concerning the UConnect Defect which are

available through NHTSA’s website, www.safercar.gov. Many of the complaints

reveal that FCA, through its network of dealers and repair technicians, has been

made aware of the UConnect Defect. In addition, the complaints indicate that despite



                                            33
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20     PageID.35   Page 35 of 72




having knowledge of the UConnect Defect and even armed with knowledge of the

exact vehicles affected, FCA often refused to diagnose the defect or otherwise

attempt to repair it while Class Vehicles were still under warranty. When FCA did

attempt repairs, it merely replaced the UConnect with a similarly defective

UConnect.


      Date of Complaint:       March 7, 2018
      Date of Incident:        March 1, 2018
      NHTSA ID No.:            11076628
      VIN:                     2C4RC1GG1HR****
      Vehicle Type:            2017 Chrysler Pacifica
      LEASED A NEW PACIFICA A FEW MONTHS AGO. AROUND
      THE END OF FEBRUARY THE VEHICLE STALLED WHILE
      PARKED. THEN WHILE STARTING UP THE VEHICLE IN
      MARCH THE VEHICLE INFORMATION SYSTEM SCREEN
      SHUT OFF FOR NO REASON, THIS INCLUDED SENSORS,
      BACK UP CAMERAS , NAV , CLIMATE, RADIO ETC.
      Date of Complaint:       December 29, 2017
      Date of Incident:        October 14, 2017
      NHTSA ID No.:            11057493
      VIN:                     2C4RC1GG0HR****
      Vehicle Type:            2017 Chrysler Pacifica
      THE UCONNECT ENTERTAINMENT SYSTEM WILL ALSO
      MALFUNCTION FROM TIME TO TIME. SEVERAL SOFTWARE
      UPDATES HAVE BEEN INITIATED, ADDRESSING WINDOW
      AND TRANSMISSION CONCERNS ACCORDING TO THE
      DEALERSHIP'S SERVICE DEPARTMENT. YET, THE VEHICLE
      DOES NOT FUNCTION PROPERLY, WHERE IDLE AND
      TRANSMISSION     FUNCTIONING    OFTEN      APPEARS
      COMPROMISED (ROUGH IDLE, ROUGH SHIFTING, SUDDEN
      RPM INCREASES AND ACCELERATION BURSTS WHEN
      SHIFTING FROM REVERSE TO DRIVE). I FEAR THIS CAR IS
      NOT SAFE FOR MY WIFE AND THREE YOUNG CHILDREN.
      Date of Complaint:       September 20, 2017
      Date of Incident:        September 6, 2017
      NHTSA ID No.:            11024613
      VIN:                     2C4RC1BG6HR ****
      Vehicle Type:            2017 Chrysler Pacifica
      AFTER FOLLOWING GIVEN INSTRUCTIONS MY RADIO


                                          34
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20   PageID.36   Page 36 of 72



      UCONNECT SYSTEM HAS BECOME NONFUNCTIONAL
      I HAVE BEEN TOLD BY THE MANUFACTURER I HAVE TO
      WAIT FOR AN UPDATE OR A FIX. IT HAS BEEN OVER A WEEK
      ALREADY...UPDATED 10/25/17 *BF
      Date of Complaint:     August 17, 2017
      Date of Incident:      July 1, 2017
      NHTSA ID No.:          11016084
      VIN:                   N/A
      Vehicle Type:          2017 Chrysler Pacifica
      MY TOUCH SCREEN IS UNRESPONSIVE THREE FOURTHS OF
      THE TIME THAT I TRY IT. YOU ARE GOING TO MAKE ME PUT
      A SPECIFIC DATE HERE BUT THAT DOES NOT APPLY
      BECAUSE IT'S BEEN SINCE THE BEGINNING AND HERE I AM
      AND IT RIGHT NOW AND IT'S DOING IT AGAIN.
      Date of Complaint:     August 19, 2017
      Date of Incident:      August 1, 2017
      NHTSA ID No.:          11120139
      VIN:                   2C3CCABG1HH****
      Vehicle Type:          2017 Chrysler 300
      LREAR CAMERA LOCKS UP ON SCREEN AND YOU CAN NOT
      DO ANYTHING WITH COMPUTER,VEHICLE MUST BE
      TURNED OFF AND RESTARTED
      Date of Complaint:     July 10, 2017
      Date of Incident:      April 4, 2017
      NHTSA ID No.:          11004078
      VIN:                   2C4RC1EG5HR****
      Vehicle Type:          2017 Chrysler Pacifica
      TL* THE CONTACT OWNS A 2017 CHRYSLER PACIFICA. THE
      CONTACT STATED THAT THE BACK UP CAMERA DID NOT
      CEASE TO FUNCTION EVEN AFTER BEING SHIFTED INTO
      DRIVE. THE FAILURE OCCURRED INTERMITTENTLY. THE
      VEHICLE WAS TAKEN TO THE ROUTE 1 CHRYSLER DEALER,
      BUT THE FAILURE COULD NOT BE DUPLICATED. THE
      MANUFACTURER WAS NOTIFIED OF THE FAILURE AND
      STATED THAT NOTHING COULD BE DONE. THE
      MANUFACTURER INSTRUCTED THE CONTACT TO STOP
      CALLING AND PROVIDED CASE NUMBER: 31318899. THE
      FAILURE MILEAGE WAS APPROXIMATELY 16,000.

               Customer Complaints on Third-Party Websites

      75.   Consumers similarly complained about the defect on various online

forums. Below are some examples.


                                        35
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20         PageID.37    Page 37 of 72



         • “Over the air uconnect update caused the radio to freeze. As a result,
           the uconnect console screen is frozen or rather flashes the
           Chrysler/Sirius logo constantly.              This “update” disabled
           radio/Bluetooth/electronic controls/navigational/functions. Chrysler
           says it sent a “fix” to the dealer. The dealer says it has not received it.
           I am in an endless loop.
           I have been driving for weeks without a radio or handsfree or
           navigational assistance. I use my phone as a “substitute”. I need to
           trade this car in. for all the nice features of a large car, I never would
           have leased it without radio functions.” (Complaint posted to
           CarComplaints.com dated September 8, 2017).
         • “Our theater system has not worked properly since we purchased the
           new vehicle the new vehicle 4 months ago. The car is at the dealership
           for repair, but the software patches have not worked and have corrupted
           the entire system. Chrysler does not know how to fix the problem or
           what is causing the issue. My band new $50,000+ vehicle has been
           sitting at the dealership with no expectation on when the problem will
           be fixed. (Complaint posted to CarComplaints.com dated April 27,
           2018).
         • “On numerous occasions the navigation screen would go black or
           freeze up. On multiple occasions the uconnect theater would not work.
           Everytime we took it to the dealership said it was fine and didn’t need
           investigate the issue. Recently, we went to the store and made several
           stops at different stores on our last stop the van would not recognize the
           keys. We couldn’t lock or unlock the van. I had to pull out the
           emergency key to get into the van. Once inside the van didn’t
           recognize the keys. I ended up having to google the issue for a work
           around to get home. The entire ride there was a display stating that the
           key was not in the vehicle. We made on more stop and an left the van
           running. Ten minutes later it recognized the key and a uconnect started
           working again. The van is a 2018 and less than a year old. This is
           unacceptable for a new vehicle.                  (Complaint posted to
           CarComplaints.com dated January 31, 2019).
         • “Two wonky situations with Uconnect Theater:
           1. The screen displays the backup camera while driving forward under
           16/17 MPH then switches to the blue “X” screen of death above 16/17
           MPH. It will flip back and forth depending on the speed driven. The
           touchscreen is unusable in this condition. Nothing seems to fixes the
           issue except stopping/turning off the van. No patter as to why this
           situation occurs.
           2. If a DVD/bluray is in the van while parked then the van is started
           while the move continues to play, shortly thereafter, the head-unit
           displays the blue “x” screen of death. Nothing seems to fixes the issue
           except stopping/turning off the van.
           It feels lik it’s a software issue that can be fixed with an bug fix update.
           Asked about this with two difference dealers and they both give the
           same shoulder shrug.” (Complaint posted to CarComplaints.com dated
           April 18, 2019.).
         • “Technology-wise I give it 2 stars. The screen interface is just ok, it’s
           main issue is glitches. The backup camera would not work from time


                                            36
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20          PageID.38    Page 38 of 72



               to time, volume would get stuck, screens would jump back and forth,
               sometimes the entire interface will simply reset itself mid-drive. Talk
               about distraction.” (Complaint posted to kbb.com dated April 20,
               2019).
            • “Backup camera is completely black 90% of the time. The rest of the
              time it works great. Just paid $125 for a diagnostic by the dealer.
              Dealer says we need a new camera and wiring harness. Cost is about
              $650 plus tax. Has anybody been here? Thanks, pt.” (Complaint
              posted to https://www.pacificaforums.com/threads/backup-camera-
              failure.43955/).
            • “This morning was the second time now that our uconnect screen has
              gone somewhat berserk and won't respond to touch. It just quickly
              flashes continuously through each of the screens (radio, climate, phone,
              settings, etc) and won't stop. We've tried turning the screen off, but it
              just automatically turns itself back on and continues the flashing. We've
              tried resetting the system and that didn't stop it either. We have to turn
              the car off completely to get it to stop. When this happens when you're
              in the middle of a commute, it's extremely frustrating and distracting.
              Has anyone else experienced this?” (Complaint posted to
              https://www.pacificaforums.com/threads/uconnect-flashes-through-
              screens-uncontrollably.21129/#post-272665).
            • “Hi All
              My 2018 Pacifica Limited is 10 days old (new) and since last night the
              Uconnect screen has been going on and off in 30 seconds cycles. When
              it's off, I have no backup camera, no Bluetooth phone connection, no
              media/radio etc. That's not a nice welcome to a new car
              Anyone          had       this?”      (Complaint        posted      to
              https://www.pacificaforums.com/threads/uconnect-8-4-
              crashing.30458/#post-399490 on February 11, 2018).
            • “I have a 2018 pacifica and the rearview camera doesnt show when in
              reverse. Not sure if their is a glitch or a software update that I'm
              missing?”              (Complaint               posted             to
              https://www.pacificaforums.com/threads/rearview-camera-not-
              working.40177/ on September 26, 2018).
      76.      FCA had superior and exclusive knowledge of the UConnect Defect

and knew or should have known that the defect was not known or reasonably

discoverable by Plaintiffs and Class Members before they purchased or leased the

Class Vehicles.

      77.      Plaintiffs are informed and believe, and based thereon allege, that

before Plaintiffs purchased their respective Class Vehicles, and since early 2015,


                                               37
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.39   Page 39 of 72




FCA knew about the UConnect Defect through sources not available to consumers,

including pre-release testing data, early consumer complaints to FCA and its dealers,

testing conducted in response to those consumer complaints, high failure rates of

the UConnect, data demonstrating the inordinately high volume of replacement part

sales, and other aggregate data from FCA dealers about the problem.

        78.   FCA is experienced in the design and manufacture of consumer

vehicles. As an experienced manufacturer, FCA conducts tests, including pre-sale

durability testing on incoming components, including the UConnect, to verify the

parts are free from defect and align with FCA’s specifications. 18 Thus, FCA knew

or should have known the UConnect was defective and prone to put drivers in

dangerous situations due to the inherent risk of the UConnect Defect failing and

causing the backup camera, navigation, or phone connectivity to be compromised or

fail.

        79.   Additionally, Defendant knew or should have known of this widespread

defect from the sheer number of reports received from dealerships. Defendant FCA’s

customer relations department, which interacts with individual dealerships to

identify potential common defects, received numerous reports regarding the

18
   Akweli Parker, How Car Testing Works, HowStuffWorks.com (Mar. 11, 2009),
http://auto.howstuffworks.com/car-driving-safety/safety-regulatory-devices/car-
testing.htm (“The idea behind car testing is that it allows manufactures to work out
all the kinks and potential problems of a model before it goes into full
production.”) (last visited June 26, 2020). Exhibit 12.


                                            38
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20          PageID.40    Page 40 of 72




UConnect Defect, which led to the release of the TSBs, manufacturer

communications and/or recalls.

      80.    FCA’s customer relations department also collects and analyzes field

data including, but not limited to, repair requests made at dealerships, technical

reports prepared by engineers who have reviewed vehicles for which warranty

coverage is being requested, parts sales reports, and warranty claims data.

      81.    Defendant’s warranty department similarly analyzes and collects data

submitted by its dealerships to identify warranty trends in its vehicles. It is

Defendant’s policy that when a repair is made under warranty the dealership must

provide FCA with detailed documentation of the problem and a complete disclosure

of the repairs employed to correct it. Dealerships have an incentive to provide

detailed information to Defendant, because they will not be reimbursed for any

repairs unless the justification for reimbursement is sufficiently detailed.

      82.    The existence of the UConnect Defect is a material fact that a

reasonable consumer would consider when deciding whether to purchase or lease a

Class Vehicle. No consumer would have reason to search for the UConnect Defect

in any publicly available resources. They instead reasonably rely on FCA to either

disclose the defect, or sell a vehicle without the UConnect Defect, as FCA is

obligated to do by law. Further, even had consumers searched for problems with the

UConnect, FCA itself has never publicly affirmatively disclosed the UConnect



                                             39
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.41    Page 41 of 72




Defect. Instead, FCA repeatedly told vehicle owners that there was no defect, that it

had repaired the UConnect Defect, or that it was unable to duplicate the Defect. Had

Plaintiffs and other Class Members known of the UConnect Defect, they would have

paid less for the Class Vehicles or would not have purchased or leased them.

      83.    Reasonable consumers, like Plaintiffs, expect that a vehicle’s UConnect

is safe, will function in a manner that will not pose a safety risk, and is free from

defects. Plaintiffs and Class Members further reasonably expect that FCA will not

sell or lease vehicles with known safety defects, such as the UConnect Defect, and

will disclose any such defects to its consumers when it learns of them. They did not

expect FCA to conceal and fail to disclose the UConnect Defect to them, and to then

continually deny its existence.

               FCA Has Actively Concealed the UConnect Defect

      84.    Despite its knowledge of the UConnect Defect in the Class Vehicles,

FCA actively concealed the existence and nature of the defect from Plaintiffs and

Class Members. Specifically, FCA failed to disclose or actively concealed at and

after the time of purchase, lease, or repair:

             (a)    all known material defects or material nonconformity of the

                    Class Vehicles, including the defects pertaining to the UConnect;

             (b)    that the Class Vehicles, including the UConnect, were not in

                    good in working order, were defective, and were not fit for their



                                                40
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20         PageID.42    Page 42 of 72




                     intended purposes; and

               (c)   that the Class Vehicles and the UConnect were defective, even

                     though FCA learned of such defects as early as early 2015.

       85.     When consumers present their Class Vehicles to an authorized FCA

dealer for UConnect repairs, rather than repair the problem under warranty, FCA

dealers either inform consumers that their vehicles are functioning properly or

conduct repairs that merely mask the UConnect Defect.

       86.     FCA has caused Class Members to expend money at its dealerships to

diagnose, repair or replace the Class Vehicles’ UConnect and/or related components,

despite FCA’s knowledge of the UConnect Defect.

                 FCA Has Unjustly Retained A Substantial Benefit

       87.     On information and belief, Plaintiffs allege that Defendant unlawfully

failed to disclose the alleged defect to induce them and other putative Class Members

to purchase or lease the Class Vehicles.

       88.     Plaintiffs further allege that Defendant thus engaged in deceptive acts

or practices pertaining to all transactions involving the Class Vehicles, including

Plaintiffs’.

       89.     As discussed above therefore, Plaintiffs allege that Defendant

unlawfully induced them to purchase their respective Class Vehicles by concealing

a material fact (the defective UConnect) and that they would have paid less for the



                                              41
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.43       Page 43 of 72




Class Vehicles, or not purchased them at all, had they known of the defect.

      90.   Accordingly, Defendant’s ill-gotten gains, benefits accrued in the form

of increased sales and profits resulting from the material omissions that did - and

likely will continue to - deceive consumers, should be disgorged.

                      CLASS ACTION ALLEGATIONS

      91.   Plaintiffs bring this lawsuit as a class action on behalf of themselves

and all others similarly situated as members of the proposed Class pursuant to

Federal Rules of Civil Procedure 23(a) and 23(b)(3). This action satisfies the

numerosity, commonality, typicality, adequacy, predominance, and superiority

requirements of those provisions.

      92.   The Class and Sub-Classes are defined as:

            Class: All persons in the United States who purchased or
            leased any 2017-2019 Chrysler Pacifica or 300 Vehicles
            equipped with FCA US LLC’s “UConnect” infotainment
            system (“Class Vehicles”) designed, manufactured,
            marketed, distributed, sold, warranted, and/or serviced by
            FCA US, LLC.

            Florida Sub-Class: All members of the Class who
            purchased or leased a Class Vehicle in the State of Florida.

            Pennsylvania Sub-Class: All members of the Class who
            purchased or leased a Class Vehicle in the Commonwealth
            of Pennsylvania.

      93.   Excluded from the Class and Sub-Classes are: (1) Defendant, any

entity or division in which Defendant has a controlling interest, and their legal



                                            42
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20           PageID.44    Page 44 of 72




representatives, officers, directors, assigns, and successors; (2) the Judge to whom

this case is assigned and the Judge’s immediate family and staff; (3) any Judge sitting

in the presiding state and/or federal court system who may hear an appeal of any

judgment entered; and (4) those persons who have suffered personal injuries as a

result of the facts alleged herein. Plaintiffs reserve the right to amend the Class and

Sub-Class definitions if discovery and further investigation reveal that the Class and

Sub-Class should be expanded or otherwise modified.

      94.    Numerosity:      Although the exact number of Class Members is

uncertain, and can only be ascertained through appropriate discovery, the number is

significant enough, well into the multiple thousands or hundreds of thousands, such

that joinder is impracticable. The disposition of the claims of these Class Members

in a single action will provide substantial benefits to all parties and to the Court. The

Class Members are readily identifiable from information and records in Defendant’s

possession, custody, or control, as well as from records kept by the Department of

Motor Vehicles.

      95.    Typicality: Plaintiffs’ claims are typical of the claims of the Class in

that Plaintiffs, like all Class Members, purchased or leased a Class Vehicle designed,

manufactured, and distributed by FCA. The representative Plaintiffs, like all Class

Members, have been damaged by Defendant’s misconduct in that, for example, they

have incurred or will incur the cost of repairing or replacing the defective UConnect



                                              43
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.45   Page 45 of 72




and/or its components. Furthermore, the factual bases of FCA’s misconduct are

common to all Class Members and represent a common thread resulting in injury to

the Class.

      96.    Commonality: There are numerous questions of law and fact common

to Plaintiffs and the Class that predominate over any question affecting Class

Members individually. These common legal and factual issues include, but are not

necessarily limited to, the following:

             (a)   Whether Class Vehicles suffer from defects relating to the

                   Uconnect system;

             (b)   Whether the defects relating to the Uconnect system constitute

                   an unreasonable safety risk;

             (c)   Whether Defendant knew about the defects pertaining to the

                   UConnect and, if so, how long Defendant has known of the

                   defect;

             (d)   Whether the defective nature of the UConnect constitutes a

                   material fact;

             (e)   Whether Defendant has had an ongoing duty to disclose the

                   defective nature of the Uconnect system to Plaintiffs and Class

                   Members;

             (f)   Whether Plaintiffs and the other Class Members are entitled to



                                           44
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20     PageID.46    Page 46 of 72




                  equitable relief, including a preliminary and/or a permanent

                  injunction;

            (g)   Whether Defendant knew or reasonably should have known of

                  the defects pertaining to the Uconnect system before it sold and

                  leased Class Vehicles to Class Members;

            (h)   Whether Defendant should be declared financially responsible

                  for notifying the Class Members of problems with the Class

                  Vehicles and for the costs and expenses of repairing and

                  replacing the defective Uconnect system and/or its components;

            (i)   Whether Defendant is obligated to inform Class Members of

                  their right to seek reimbursement for having paid to diagnose,

                  repair, or replace their defective Uconnect systems and/or its

                  components;

            (j)   Whether Defendant breached the implied warranty of

                  merchantability, including pursuant to the Magnuson-Moss

                  Warranty Act;

            (k)   Whether Defendant breached its express warranties; and

            (l)   Whether Defendant breached written warranties pursuant to the

                  Magnuson-Moss Warranty Act.

      97.   Adequate Representation: Plaintiffs will fairly and adequately protect



                                          45
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20         PageID.47    Page 47 of 72




the interests of the Class Members. Plaintiffs have retained attorneys experienced

in the prosecution of class actions, including consumer and product defect class

actions, and Plaintiffs intend to vigorously prosecute this action.

      98.    Predominance and Superiority: Plaintiffs and Class Members have all

suffered, and will continue to suffer, harm and damages as a result of Defendant’s

unlawful and wrongful conduct. A class action is superior to other available methods

for the fair and efficient adjudication of the controversy. Absent a class action, most

Class Members would likely find the cost of litigating their claims prohibitively high

and would therefore have no effective remedy. Because of the relatively small size

of the individual Class Members’ claims, it is likely that only a few Class Members

could afford to seek legal redress for Defendant’s misconduct. Absent a class action,

Class Members will continue to incur damages, and Defendant’s misconduct will

continue unabated without remedy or relief. Class treatment of common questions

of law and fact would also be a superior method to multiple individual actions or

piecemeal litigation in that it will conserve the resources of the courts and the

litigants and promote consistency and efficiency of adjudication.

                         FIRST CAUSE OF ACTION
                        (Breach of Express Warranty)
                  (On Behalf of the Class and the Sub-Classes)

      99.    Plaintiffs incorporate by reference the allegations contained in the other

paragraphs of this Complaint.



                                             46
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20          PageID.48    Page 48 of 72




      100. Plaintiffs bring this claim individually and on behalf of the members of

the Class and Sub-Classes.

      101. FCA is a “merchant” as defined under the Uniform Commercial Code

(UCC).

      102. The Class Vehicles are “goods” as defined under the UCC.

      103. FCA provided a New Vehicle Limited Warranty that expressly

warranted FCA would repair any defects in materials or workmanship free of charge

during the applicable warranty periods.

      104. Plaintiffs and Class Members experienced the UConnect Defect within

the warranty period.

      105. FCA breached its warranty by failing to provide an adequate repair

when Plaintiffs and the Class Members presented their Class Vehicles to authorized

FCA dealers for repair of the Uconnect Defect.

      106. The warranty formed the basis of the bargain that was reached when

Plaintiffs and Class Members purchased or leased their Class Vehicles.

      107. As a result of FCA’s breach of its express warranty, Plaintiffs and Class

Members have suffered economic damages including, but not limited to, the loss of

the benefit of their bargain, loss of vehicle use, diminished value, substantial loss in

value and resale value, out-of-pocket expenses for maintenance and service that they

otherwise would not have incurred but for the UConnect Defect.



                                              47
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.49   Page 49 of 72




      108. Plaintiffs and Class Members were not required to notify FCA of the

breach or were excused from doing so because affording FCA a reasonable

opportunity to cure its breach would have been futile.

      109. Plaintiffs and Class Members provided FCA with notice of the issues

complained of herein within a reasonable time by presenting their Class Vehicles

to authorized FCA dealers for repair of the UConnect defect. FCA also received

notice of the issues complained of herein by numerous complaints made directly to

FCA and online, and from internal sources.

      110. Plaintiffs and Class Members have complied with all obligations under

the warranty or otherwise have been excused from performance of such obligations

as a result of FCA’s conduct described herein.

      111. In its capacity as a supplier and/or warrantor, and by the conduct

described herein, any attempt by FCA to limit its express warranty in a manner that

would exclude or limit coverage for the UConnect Defect, including benefit-of-the-

bargain, incidental, or consequential damages, would cause the warranty to fail of

its essential purpose. Plaintiffs and Class Members have presented their Class

Vehicles to FCA’s authorized dealers on numerous occasions and FCA has failed to

remedy the UConnect Defect. As a result, Plaintiffs and Class Members are left with

defective vehicles that pose a safety hazard and do not function as intended and,

therefore, have been deprived of the benefit of their bargains.



                                            48
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.50   Page 50 of 72




      112.   In its capacity as a supplier and/or warrantor, and by the conduct

described herein, any attempt by FCA to limit its express warranty in a manner that

would exclude or limit coverage for the UConnect Defect would be

unconscionable. FCA’s warranties were adhesive and did not permit negotiations.

FCA possessed superior knowledge of the UConnect Defect, which is a latent

defect, prior to offering Class Vehicles for sale. FCA concealed and did not disclose

the UConnect Defect, and FCA did not remedy the UConnect Defect prior to sale

(or afterward).

                      SECOND CAUSE OF ACTION
   (Breach of Written Warranty under the Magnuson-Moss Warranty Act,
                         15 U.S.C. § 2303 et seq.)
               (On Behalf of the Class and the Sub-Classes)

      113. Plaintiffs incorporate by reference the allegations contained in the

other paragraphs of this Complaint.

      114. Plaintiffs bring this cause of action on behalf of themselves and on

behalf of the Class and the Sub-Classes against Defendant.

      115. Defendant provided all purchasers and lessees of the Class Vehicles

with an express warranty described infra, which became a material part of the

bargain. Accordingly, Defendant’s express warranty is an express warranty under

state law.

      116. The UConnect and its component parts were manufactured and/or

installed in the Class Vehicles by Defendant and are covered by the express


                                            49
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.51   Page 51 of 72




warranty.

      117. In a section entitled “What’s Covered,” Defendant’s express warranty

provides in relevant part that “The Basic Limited Warranty covers the cost of all

parts and labor needed to repair any item on your vehicle when it left the

manufacturing plant that is defective in material, workmanship or factory

preparation.” The warranty further provides that “You pay nothing for these repairs.

These warranty repairs or adjustments—including all parts and labor connected with

them—will be made by your dealer at no charge, using new or remanufactured

parts.”

      118. According to FCA, “The Basic Limited Warranty lasts for 36 months

from the date it begins or for 36,000 miles on the odometer, whichever occurs first.”

      119. Defendant breached the express warranties by selling and leasing Class

Vehicles with the UConnect Defect, requiring repair or replacement within the

warranty period, and refusing to honor the express warranty by repairing or

replacing, free of charge, the UConnect and its component parts, and instead,

replacing the defective UConnect and its components with equally defective

UConnect and components. By simply replacing Plaintiffs’ and Class Members’

defective UConnect with similarly defective parts, FCA has failed to “repair” the

defects as alleged herein.

      120. Plaintiffs and the Class were not required to notify FCA of the breach



                                            50
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.52    Page 52 of 72




or were excused from doing so because affording FCA a reasonable opportunity to

cure its breach of written warranty would have been futile.

      121. Plaintiffs and the Class provided FCA with notice of the issues

complained of herein within a reasonable time by presenting their Class Vehicles to

authorized FCA dealers for repair of the UConnect defect. FCA also had notice of

the issues complained of herein by numerous complaints made directly to FCA and

online, and from internal sources.



      122. As a direct and proximate cause of Defendant’s breach, Plaintiffs and

the other Class Members have suffered, and continue to suffer, damages, including

economic damages at the point of sale or lease. Additionally, Plaintiffs and the other

Class Members have incurred or will incur economic damages at the point of repair

in the form of the cost of repair.

      123. Plaintiffs and the other Class Members are entitled to legal and

equitable relief against Defendant, including actual damages, consequential

damages, specific performance, attorneys’ fees, costs of suit, and other relief as

appropriate.

                         THIRD CAUSE OF ACTION
                (Breach of Implied Warranty of Merchantability)
                    (On Behalf of the Class and Sub-Classes)

      124. Plaintiffs incorporate by reference the allegations contained in the other




                                            51
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.53    Page 53 of 72




paragraphs of this Complaint.

      125. Plaintiffs bring this cause of action on behalf of themselves and the

members of the Class and the Sub-Classes.

      126. FCA is a “merchant” as defined under the UCC.

      127. The Class Vehicles are “goods” as defined under the UCC.

      128. A warranty that the Class Vehicles were in merchantable quality and

condition arises by operation of law with respect to transactions for the purchase and

lease of Class Vehicles. Defendant provided Plaintiffs and Class Members with an

implied warranty that the Class Vehicles and their components and parts are

merchantable and fit for the ordinary purposes for which they were sold.

      129. However, the Class Vehicles are not fit for their ordinary purpose of

providing reasonably reliable and safe transportation because, inter alia, the Class

Vehicles suffered from the inherent UConnect Defect at the time of sale and

thereafter.

      130. Defendant’s actions, as complained of herein, breached the implied

warranty that the Class Vehicles were of merchantable quality and fit for such use.

      131. Plaintiffs and the Class were not required to notify FCA of the breach

or were excused from doing so because affording FCA a reasonable opportunity to

cure its breach of implied warranty would have been futile.

      132. FCA also had notice of the issues complained of herein by the



                                             52
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.54    Page 54 of 72




presentation of Plaintiffs’ Class Vehicles to authorized FCA dealers for repair of

the Uconnect defect, numerous complaints made directly to FCA and online, and

from internal sources.

      133. Defendant has been afforded a reasonable opportunity to cure its

breach, including when Plaintiffs and Class Members brought their vehicles in for

diagnoses and repair of the UConnect system.

      134. Because Plaintiffs purchased their vehicles from authorized FCA

dealers, Plaintiffs are in privity with FCA since an agency relationship establishes

privity for purposes of the breach of implied warranty claims. In addition, privity is

not required because Plaintiffs are intended third-party beneficiaries of Defendant’s

implied warranties.

      135. As a result of Defendant’s breach of the applicable implied warranties,

owners and/or lessees of the Class Vehicles suffered an ascertainable loss of money,

property, and/or value of their Class Vehicles.

                      FOURTH CAUSE OF ACTION
   (Breach of Implied Warranty under the Magnuson-Moss Warranty Act,
                         15 U.S.C. § 2303 et seq.)
                (On Behalf of the Class and the Sub-Classes)

      136. Plaintiffs incorporate by reference the allegations contained in the other

paragraphs of this Complaint.

      137. Plaintiffs bring this cause of action on behalf of themselves and the

Class and the Sub-Classes against Defendant.


                                            53
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.55   Page 55 of 72




      138. The Class Vehicles are a “consumer product” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

      139. Plaintiffs and Class Members are “consumers” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

      140. Defendant is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

      141. FCA impliedly warranted that the Class Vehicles were of merchantable

quality and fit for use. This implied warranty included, among other things: (i) a

warranty that the Class Vehicles and their UConnect were manufactured, supplied,

distributed, and/or sold by FCA would provide safe and reliable transportation; and

(ii) a warranty that the Class Vehicles and their UConnect would be fit for their

intended use while the Class Vehicles were being operated.

      142. Contrary to the applicable implied warranties, the Class Vehicles and

their UConnect at the time of sale and thereafter were not fit for their ordinary and

intended purpose of providing Plaintiffs and Class Members with reliable, durable,

and safe transportation. Instead, the Class Vehicles are defective, including the

defective design of their UConnect. Accordingly, the Class Vehicles are not fit for

their intended use.

      143. Defendant’s breach of implied warranties has deprived Plaintiffs and

Class Members of the benefit of their bargain.



                                            54
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.56   Page 56 of 72




      144. The amount in controversy of Plaintiffs’ individual claims meets or

exceeds the sum or value of $25.00. In addition, the amount in controversy meets

or exceeds the sum or value of $50,000.00 (exclusive of interests and costs)

computed based on all claims to be determined in this suit.

      145. Plaintiffs and the Class were not required to notify FCA of the breach

or were excused from doing so because affording FCA a reasonable opportunity to

cure its breach have been futile.

      146. FCA also had notice of the issues complained of herein by the

presentation of Plaintiffs’ Class Vehicles to authorized FCA dealers for repair of

the Uconnect defect, numerous complaints made directly to FCA and online, and

from internal sources.

      147. Defendant has been afforded a reasonable opportunity to cure its

breach, including when Plaintiffs and Class Members brought their vehicles in for

diagnoses and repair of the UConnect.

      148. As a direct and proximate cause of Defendant’s breach of implied

warranties, Plaintiffs and Class Members sustained and incurred damages and other

losses in an amount to be determined at trial. Defendant’s conduct damaged

Plaintiffs and Class Members, who are entitled to recover actual damages,

consequential damages, specific performance, diminution in value, costs, attorneys’

fees, and/or other relief as appropriate.



                                            55
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.57    Page 57 of 72




      149. As a result of Defendant’s violations of the Magnuson-Moss Warranty

Act as alleged herein, Plaintiffs and Class Members have incurred damages.

                         FIFTH CAUSE OF ACTION
  (Violation of Florida Deceptive and Unfair Trade Practices Act Fla. Stat. §
                                501.201, et seq.)
                      (On Behalf of the Florida Sub-Class)

      150. Plaintiffs incorporate by reference the allegations contained in the

other paragraphs of this Complaint.

      151. Plaintiff Pistorio brings this cause of action on behalf of himself and

the Florida Sub-Class.

      152. Plaintiff Pistorio and Florida Sub-class Members are “consumers”

within the meaning of Fla. Stat. §501.203 (7).

      153. Defendant engages in “trade or commerce” within the meaning of Fla.

Stat. §501.203 (8) by offering for sale or lease the Class Vehicles to Plaintiff

Pistorio and Florida Sub-class Members.

      154. By failing to disclose and concealing the UConnect Defect from

Plaintiff Pistorio and Florida Sub-class Members, FCA violated Fla. Stat. §501.204

(1), by engaging in “[u]nfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce.”

      155. FCA’s unfair and deceptive acts or practices occurred repeatedly in

FCA’s trade or business, were capable of deceiving a substantial portion of the


                                           56
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.58   Page 58 of 72




purchasing public, and imposed a serious safety risk on the public.

      156. FCA knew that the Class Vehicles suffered from an inherent defect,

were defectively manufactured or designed or contained defective materials, and

were not suitable for their intended use.

      157. FCA’s acts and practices, described herein, are unfair in violation of

Florida law because it violates Florida public policy and warranty laws requiring a

manufacturer to ensure that goods it places on the market are fit for their ordinary

and intended purposes.

      158. FCA acted in an unethical, unscrupulous, outrageous, oppressive, and

substantially injurious manner, in at least the following respects:

                 (a)   promoted and sold or leased Class Vehicles it knew were

                       defective;

                 (b)   failed to disclose the UConnect Defect;

                 (c)   failed to make repairs or made repairs and provided

                       replacements that caused Plaintiff and the Florida Sub-class

                       members to experience repeated instances of failure,

                       rendering the New Vehicle Limited Warranty useless; and

                 (d)   minimized the scope and severity of the problems with the

                       Class Vehicles, refusing to acknowledge that they are

                       defective, and failing to provide adequate relief to



                                            57
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.59    Page 59 of 72




                       consumers.

      159. As a result of the UConnect defect, Plaintiff Pistorio and Florida Sub-

class Members were harmed and suffered actual damages in that the Class

Vehicles’ UConnect systems are substantially certain to fail or have failed before

their expected useful life has run.

      160. FCA had a duty to Plaintiff Pistorio and Florida Sub-class Members

to disclose the UConnect Defect because:

                 (a)   FCA was in a superior position to know the true state of facts

                       about the safety defect in the Class Vehicles’ UConnect

                       systems; and

                 (b)   Plaintiff Pistorio and Florida Sub-class Members could not

                       reasonably have been expected to learn or discover that their

                       UConnect systems had a dangerous safety defect until it

                       manifested.

      161. In failing to disclose the UConnect Defect, FCA knowingly and

intentionally concealed material facts and breached its duty not to do so. Had

Plaintiff Pistorio and Florida Sub-class Members known that the Class Vehicles’

UConnect systems were defective, they would not have purchased or leased the

Class Vehicles or would have paid less for them.

      162. Plaintiff Pistorio and Florida Sub-class Members are reasonable



                                            58
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.60   Page 60 of 72




consumers who do not expect the UConnect systems installed in their vehicles to

exhibit the UConnect Defect.

      163. As a result of FCA’s conduct, Plaintiff Pistorio and Florida Sub-class

Members were harmed and suffered actual damages in that the Class Vehicles

experienced and may continue to experience the UConnect Defect.

      164. As a direct and proximate result of FCA’s unfair or deceptive acts or

practices, Plaintiff Pistorio and Florida Sub-class Members suffered and will

continue to suffer actual damages.

      165. Plaintiff Pistorio and Florida Sub-class Members are entitled to

equitable relief, actual damages, including the diminished value of their Class

Vehicles, attorneys’ fees and costs, and any other relief provided by law.

                        SIXTH CAUSE OF ACTION
(Violations of Pennsylvania Unfair Trade Practices and Consumer Protection
                         Law, 73 P.S. § 201-1, et seq.)
                  (On Behalf of the Pennsylvania Sub-Class)

      166. Plaintiffs incorporate by reference the allegations contained in the

other paragraphs of this Complaint.

      167. Plaintiff Murdock brings this cause of action on behalf of himself and

the Pennsylvania Sub-Class.

      168. Plaintiff Murdock and the Pennsylvania Sub-class Members are

“persons,” as defined by 73 P.S. §201-2 (2), who may bring a private suit pursuant

to 73 P.S. §201-9.2 because they purchased or leased the Class Vehicles primarily


                                           59
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.61   Page 61 of 72




for personal, family, or household purposes.

        169. FCA’s practices, acts, policies and course of conduct, as described

above, were intended to induce, and did induce, Plaintiff Murdock and the

Pennsylvania Sub-class Members to purchase and/or lease the above-mentioned

Class Vehicles with the UConnect Defect.

        170. FCA sold and/or leased the Class Vehicles knowingly concealing that

they contained the design, manufacturing, and materials and/or workmanship

defects.

        171. FCA’s practices, acts, policies and course of conduct are actionable in

that:

                  (a)   FCA actively and knowingly omitted from Plaintiff

                        Murdock and the Pennsylvania Sub-class Members at the

                        time of purchase or lease of the Class Vehicles and

                        thereafter, the design, manufacturing, and materials and/or

                        workmanship defects of the UConnect systems in Class

                        Vehicles; and

                  (b)   FCA failed to give adequate warnings and notices regarding

                        the use of, defects in, and problems with the UConnect

                        systems to consumers who purchased or leased said Class

                        Vehicles, despite the fact that FCA possessed prior



                                            60
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.62    Page 62 of 72




                      knowledge of the inherent defects to the UConnect system.

      172. FCA failed to disclose to and/or actively concealed the fact from

Plaintiff Murdock and the Pennsylvania Sub-class Members, either through direct

warnings or recall notices, that the UConnect system was defective. Defendant’s

post-sale denial of Plaintiff Murdock and the Pennsylvania Sub-class Members’

warranty claims and continuing failure to disclose the defect amounted to deceptive

conduct under the Pennsylvania Unfair Trade Practices and Consumer Protection

Law and occurred within six years of initiating this action.

      173. FCA’s actions and/or omissions caused or certainly will cause

Plaintiff Murdock and the Pennsylvania Sub-class Members to expend time and,

upon information and belief, sums of money at FCA dealerships and elsewhere to

repair and/or replace the UConnect system, despite the fact FCA had prior

knowledge of the defects at the time of placing said vehicles into the stream of

commerce.

      174. All the aforementioned conduct is and was deceptive and constitutes

an unconscionable commercial practice in that Defendant has, by the use of

knowing intentional material omissions, failed to disclose the true defective nature

of the UConnect system.

      175. Under the Pennsylvania Unfair Trade Practices and Consumer

Protection Law, 73 P.S. §201-2, “unfair methods of competition” and “unfair or



                                            61
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20         PageID.63    Page 63 of 72




deceptive acts or practices” include the following acts or omissions:

          (a)   Representing that goods or services have sponsorship, approval,

                characteristics, ingredients, uses, benefits, or quantities that they

                do not have or that a person has a sponsorship, approval, status,

                affiliation or connection that he does not have;

          (b)   Representing that goods or services are of a particular standard,

                quality, or grade, or that goods are of a particular style or model, if

                they are of another;

          (c)   Advertising goods or services with intent not to sell them as

                advertised;

          (d)   Failing to comply with the terms of any written guarantee or

                warranty given to the buyer at, prior to or after a contract for the

                purchase of goods or services is made; and

          (e)   Engaging in any other fraudulent or deceptive conduct which

                creates a likelihood of confusion or of misunderstanding.

      176. Plaintiff Murdock and members of the public were deceived by and

relied upon FCA’s omissions and failures to disclose, including but not limited to,

FCA’s failure to disclose the UConnect Defect.

      177. There was a causal nexus between FCA’s deceptive and

unconscionable commercial practices and Plaintiff Murdock and the Pennsylvania



                                             62
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.64   Page 64 of 72




Sub-class Members being damaged as alleged herein and, therefore, Plaintiff

Murdock and the Pennsylvania Sub-class are entitled to recover actual and/or

statutory and/or punitive damages and/or trebled damages to the extent permitted

by law in an amount to be proven at trial.

      178. In addition, Plaintiff Murdock and the Pennsylvania Sub-class seek

the diminished value of their Class Vehicles, based on the difference between what

Plaintiff Murdock and the Pennsylvania Sub-class Members paid for their Class

Vehicles and what they would have paid, had they been informed of the defect.

      179. Plaintiff Murdock and the Pennsylvania Sub-class Members also seek

restitution of all monies that FCA received as a result of selling the above-

mentioned vehicles with an UConnect Defect at the time of purchase and/or lease.

      180. In addition, Plaintiff Murdock and the Pennsylvania Subclass

Members seek reasonable attorneys’ fees and costs.

                      SEVENTH CAUSE OF ACTION
          (Fraudulent Concealment and/or Fraud in the Inducement)
                (On Behalf of the Class and the Sub-Classes)

      181. Plaintiffs incorporate by reference the allegations contained in the

other paragraphs of this Complaint.

      182. Plaintiffs bring this cause of action on behalf of themselves and the

Class and the Sub-Classes against Defendant.

      183. Defendant intentionally and knowingly concealed, suppressed and/or



                                             63
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.65    Page 65 of 72




omitted material facts concerning the standard, quality or grade of the Class

Vehicles, the presence of the UConnect Defect installed in the Class Vehicles, and

the risk to the safety and reliability of the Class Vehicles due to the UConnect

Defect.

      184. Defendant’s intentional and knowing concealment, suppression and/or

omission of these material facts was done with the intent that Plaintiffs and Class

Members would rely on Defendant’s omissions.

      185. As a direct result of Defendant’s fraudulent conduct, Class Members

have suffered actual damages.

      186. Defendant knew (including at the time of sale or lease and thereafter)

that the Class Vehicles contained the UConnect Defect, but Defendant concealed

the Defect and never intended to repair or replace the Defect during the warranty

period. To date, Defendant has not provided Plaintiffs or Class Members with a

repair or remedy that will eliminate the Defect.

      187. Defendant owed a duty to disclose the Defect and its corresponding

safety hazard to Plaintiffs and Class Members because Defendant possessed

superior and exclusive knowledge regarding the Defect. Rather than disclose the

Defect, Defendant intentionally and knowingly concealed, suppressed and/or

omitted material facts concerning the Defect so that Defendant could sell additional

Class Vehicles and avoid the cost of repair or replacement.



                                           64
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.66    Page 66 of 72




      188. The Defect exposes drivers and occupants to an unreliable vehicle

with a safety defect. Plaintiffs and Class Members had a reasonable expectation

that the vehicles would not expose them and other vehicle occupants to such a

safety hazard.    No reasonable consumer expects a vehicle to be designed,

manufactured and assembled with a infotainment system that, like the UConnect

in the Class Vehicles, freezes, loses back up camera functionality, loses navigation

system functionality, displays black screens, performs repeated unintentional

reboots, and generally fails to operate.

      189. Plaintiffs and Class Members would not have purchased or leased the

Class Vehicles but for Defendant’s omissions and concealment of material facts

regarding the nature and quality of the Class Vehicles and existence of the Defect,

or would have paid less for the Class Vehicles.

      190. Defendant knew its concealment and suppression of material facts

were false and misleading and knew the effect of concealing those material facts.

Defendant knew its concealment and suppression of the Defect would enable it to

sell more Class Vehicles and would discourage Plaintiffs and Class Members from

seeking replacement or repair of the Defect. Further, Defendant intended to induce

Plaintiffs and Class Members into purchasing or leasing the Class Vehicles and to

discourage them from seeking replacement or repair of the Defect, to decrease costs

and increase profits.



                                           65
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20      PageID.67   Page 67 of 72




      191. Defendant acted with malice, oppression and fraud.

      192. Plaintiffs and Class Members reasonably relied upon Defendant’s

knowing concealment and omissions. As a direct and proximate result of

Defendant’s omissions and active concealment of material facts regarding the

Defect and associated safety hazard, Plaintiffs and Class Members have suffered

actual damages in an amount to be determined at trial.

                         EIGHTH CAUSE OF ACTION
                          (Negligent Misrepresentation)
                    (On Behalf of the Class and the Sub-Classes)

      193. Plaintiffs incorporate by reference the allegations contained in the

other paragraphs of this Complaint.

      194. Plaintiffs bring this cause of action on behalf of themselves and the

Class and the Sub-Classes against Defendant.

      195. Defendant owed a duty to disclose the UConnect Defect and its

corresponding safety hazard to Plaintiffs and Class Members because Defendant

possessed superior and exclusive knowledge regarding the Defect and the

associated risks.

      196. Defendant negligently omitted material facts concerning the Defect in

the Class Vehicles. As a direct result of Defendant’s negligent conduct, Class

Members have suffered actual damages.

      197. The Defect is material because Plaintiffs and Class Members had a



                                           66
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.68   Page 68 of 72




reasonable expectation that the vehicles would not suffer from a defect that would

expose drivers and occupants to dangerous safety issues and an unreliable vehicle.

No reasonable consumer expects a vehicle to present a defect that exposes drivers

and occupants to such a safety hazard.

      198. Plaintiffs and Class Members would not have purchased the Class

Vehicles but for Defendant’s negligent omissions of material facts regarding the

nature and quality of the Class Vehicles and existence of the Defect, or would have

paid less for the Class Vehicles. Plaintiffs and Class Members justifiably relied

upon Defendant’s negligent omissions of material facts.

      199. As a direct and proximate result of Defendant’s negligent omissions

of material facts regarding the standard, quality or grade of the Class Vehicles

and/or the presence of the Defect, Plaintiffs and Class Members have suffered an

ascertainable loss and actual damages in an amount to be determined at trial.

                       NINTH CAUSE OF ACTION
                         (For Unjust Enrichment)
                 (On Behalf of the Class and the Sub-Classes)

      200. Plaintiffs incorporate by reference the allegations contained in the other

paragraphs of this Complaint.

      201. Plaintiffs bring this cause of action, in the alternative, on behalf of

themselves and the members of the Class and the Sub-Classes.

      202. As a direct and proximate result of Defendant’s failure to disclose



                                            67
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20        PageID.69    Page 69 of 72




known defects, Defendant has unjustly profited from the sale and lease of the Class

Vehicles.

      203. As a direct and proximate result of Defendant’s failure to disclose

known defects in the Class Vehicles, Plaintiffs and Class Members have vehicles

that require repeated, high-cost repairs.

      204. Defendant benefitted while Plaintiffs and the Class members, who

originally overpaid for their Class Vehicles, have been forced to pay additional out-

of-pocket costs and incur additional expense and losses in connection with repairs.

      205. Defendant has been unjustly enriched due to the defects in the Class

Vehicles through the use of money paid that earned interest or otherwise added to

Defendant’s profits when said money should have remained with Plaintiffs and Class

Members and/or otherwise would not have been conferred on Defendant.

      206. It is inequitable for Defendant to retain the benefits of its misconduct.

      207. As a result of the Defendant’s unjust enrichment, Plaintiffs and Class

Members have suffered damages.

                              RELIEF REQUESTED

      208. Plaintiffs, on behalf of themselves and all others similarly situated,

request the Court to enter judgment against Defendant, as follows:

             (a)    An order certifying the proposed Class and Sub-Classes,

                    designating Plaintiffs as named representatives of the Class, and



                                            68
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20       PageID.70   Page 70 of 72




                  designating the undersigned as Class Counsel;

            (a)   A Declaration that the UConnect system in Class Vehicles is

                  defective.

            (b)   A declaration that Defendant is financially responsible for

                  notifying all Class Members about the defective nature of the

                  UConnect, including the need for appropriate repairs;

            (c)   An order enjoining Defendant from further deceptive

                  distribution, sales, and lease practices with respect to Class

                  Vehicles; compelling Defendant to issue a voluntary recall for

                  the Class Vehicles pursuant to 49 U.S.C. § 30118(a); compelling

                  Defendant to remove, repair, and/or replace the Class Vehicles’

                  defective UConnect and/or its components with suitable

                  alternative product(s) that do not contain the defects alleged

                  herein; enjoining Defendant from selling the Class Vehicles with

                  the misleading information; and/or compelling Defendant to

                  reform its warranty, in a manner deemed to be appropriate by the

                  Court, to cover the injury alleged and to notify all Class Members

                  that such warranty has been reformed;

            (d)   An award to Plaintiffs and the Class for compensatory,

                  exemplary, and statutory damages, including interest, in an



                                           69
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20            PageID.71     Page 71 of 72




                     amount to be proven at trial;

              (e)    Any and all remedies provided pursuant to the Magnuson-Moss

                     Warranty Act;

              (f)    A declaration that Defendant must disgorge, for the benefit of the

                     Class, all or part of the ill-gotten profits it received from the sale

                     or lease of its Class Vehicles or make full restitution to Plaintiffs

                     and Class Members;

              (g)    An award of attorneys’ fees and costs, as allowed by law;

              (h)    An award of pre-judgment and post-judgment interest, as

                     provided by law;

              (i)    Such other relief as may be appropriate under the circumstances.

                            DEMAND FOR JURY TRIAL

       209. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a

trial by jury of all issues in this action so triable.

Dated: July 7, 2020                         Respectfully submitted,

                                           /s/ E. Powell Miller______
                                           E. Powell Miller (P39487)
                                           Sharon S. Almonrode (P33938)
                                           Emily E. Hughes (P68724)
                                           Dennis A. Lienhardt (P81118)
                                           William Kalas (P82113)
                                           THE MILLER LAW FIRM, P.C
                                           950 West University Drive, Suite 300
                                           Rochester, MI 48307
                                           Tel: (248) 841-2200


                                                70
Case 2:20-cv-11838-SFC-RSW ECF No. 1 filed 07/07/20    PageID.72    Page 72 of 72




                                   epm@millerlawpc.com
                                   ssa@millerlawpc.com
                                   eeh@millerlawpc.com
                                   dal@millerlawpc.com
                                   wk@millerlawpc.com

                                   Laurence Deutsch
                                   Jeffrey L. Osterwise
                                   BERGER MONTAGUE PC
                                   1818 Market Street, Suite 3600
                                   Philadelphia, PA 19103
                                   Tel: (215) 875-3000
                                   ldeutsch@bm.net
                                   josterwise@bm.net

                                   Steven R. Weinmann
                                   Tarek H. Zohdy
                                   Cody R. Padgett
                                   Trisha K. Monesi
                                   CAPSTONE LAW APC
                                   1875 Century Park East, Suite 1000
                                   Los Angeles, California 90067
                                   Tel: (310) 556-4811
                                   Steven.Weinmann@capstonelawyers.com
                                   Tarek.Zohdy@capstonelawyers.com
                                   Cody.Padgett@capstonelawyers.com
                                   Trisha.Monesi@capstonelawyers.com

                                   Joshua H. Haffner, Esq.
                                   Graham G. Lambert
                                   HAFFNER LAW PC
                                   445 South Figueroa Street, Suite 2625
                                   Los Angeles, California 90071
                                   Tel: (213) 514-5681
                                   jhh@haffnerlawyers.com
                                   gl@haffnerlawyers.com

                                   Attorneys for Plaintiffs and the Putative
                                   Class



                                        71
